Name: Commission Implementing Decision (EU) 2019/266 of 14 February 2019 terminating the anti-dumping proceeding concerning imports of solar glass originating in Malaysia
 Type: Decision_IMPL
 Subject Matter: trade;  competition;  soft energy;  Asia and Oceania;  international trade;  chemistry
 Date Published: 2019-02-15

 15.2.2019 EN Official Journal of the European Union L 44/31 COMMISSION IMPLEMENTING DECISION (EU) 2019/266 of 14 February 2019 terminating the anti-dumping proceeding concerning imports of solar glass originating in Malaysia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 9(1) thereof, Whereas: 1. PROCEDURE (1) On 23 May 2018 the European Commission (the Commission) initiated an anti-dumping proceeding concerning imports of solar glass originating in Malaysia by publishing a notice of initiation in the Official Journal of the European Union (2). (2) The investigation was initiated following a complaint lodged by EU ProSun Glass (the complainant) on behalf of two Union producers representing more than 25 % of the total Union production of solar glass. The complaint contained evidence of dumping and of resulting material injury that was considered sufficient to justify the initiation of the investigation. (3) In the notice of initiation, the Commission invited interested parties to contact it in order to participate in the investigation. In addition, the Commission specifically informed the complainant, other known Union producers, the known exporting producer and the Malaysian authorities, known importers, suppliers and users, traders, as well as associations known to be concerned about the initiation of the investigation and invited them to participate. (4) All interested parties had an opportunity to comment on the initiation of the investigation and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings within the time limit set in the notice of initiation. 2. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By letter of 14 December 2018, the complainant informed the Commission that it wished to withdraw its complaint. (6) Under Article 9(1) of Regulation (EU) 2016/1036, proceedings may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (7) The investigation had not brought to light any considerations showing that a continuation of the case would be in the Union interest. Therefore, the Commission considered that the investigation into imports into the Union of solar glass originating in Malaysia should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. Ten users of solar glass came forward supporting the termination. No other comments were received. (8) The Commission therefore concluded that the anti-dumping proceeding concerning imports into the Union of solar glass originating in Malaysia should be terminated without the imposition of measures. (9) This Decision is accordance with the opinion of the Committee established by Article 15(1) Regulation (EU) 2016/1036. HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of solar glass falling within TARIC codes 7007198012, 7007198018, originating in Malaysia, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Notice of initiation of an anti-dumping proceeding concerning imports of solar glass originating in Malaysia (OJ C 174, 23.5.2018, p. 8).